MEMORANDUM2
Edmund K. Bradshaw, formerly a Lane County Jail (“Jail”) detainee, appeals pro se the summary judgment of the district court in his action alleging Jail officials failed to protect him from inmate attack.3 We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review summary judgment de novo. Leer v. Murphy, 844 F.2d 628, 631 (9th Cir.1988). In order to state a 42 U.S.C. § 1983 claim under the Eighth and Fourteenth Amendments, a prisoner must show that prison officials acted with “deliberate indifference” to the threat of serious harm or injury by another person. Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Because Bradshaw’s evidence did not establish that he suffered a racially-motivated attack by “skinheads,” that the *745Jail had a history of racially-motivated violence, or that defendants White or Stinson knew that moving Bradshaw to a different dormitory would expose him to a racially-hostile environment, the district court properly granted summary judgment. See Leer, 844 F.2d at 633-34.
Because the calculation of monthly payments for prisoners proceeding in forma pauperis is set by statute, we deny Bradshaw’s request to change the monthly amount. See 28 U.S.C. § 1915(b).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.


. Bradshaw appeals only the judgment on this claim and has waived his right to appeal the dismissal of the other claims brought in his complaint.